Citation Nr: 0829733	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  02-19 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee instability.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a right shoulder injury.

4.  Entitlement to an initial, compensable rating for a right 
arm scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 
1986 and from September 1987 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2002 and July 2002 rating decisions 
of the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the June 2002 
decision, the RO, in part, granted service connection for 
instability of the right knee, assigning an initial 10 
percent rating, effective December 10, 2001; granted an 
increased rating of 10 percent for traumatic arthritis of the 
left knee; and denied an increased rating for residuals of a 
right shoulder injury.  In the July 2006 decision, the RO 
granted service connection for a right arm scar and assigned 
an initial noncompensable (0 percent) rating, effective 
December 10, 2001.

As a final preliminary matter, the Board notes that, in a 
December 2001 statement, the veteran requested an increased 
rating for pain and swelling in his right knee, the Board 
construes this statement as including a claim for an 
increased rating for traumatic arthritis of the right knee.  
In the June 2002 rating decision, the RO granted a separate 
rating for instability of the right knee under Diagnostic 
Code 5257, but failed to adjudicate the issue of an increased 
rating for traumatic arthritis of the right knee.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998).  As this matter has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  Since the grant of service connection for right knee 
instability, it has more nearly approximated slight, not 
moderate, instability of the knee.

3.  The veteran's left knee disability is manifested by 
arthritis and no more than noncompensable limitation of 
flexion and extension with complaints of pain. 

4.  The movement of the veteran's right arm is not limited to 
midway between the shoulder and the side, nor is the 
veteran's right shoulder disability manifested by recurrent 
dislocation of the scapulohumeral joint, marked deformity, 
malunion, nonunion, or fibrous union of the humerus.

5.  Since the grant of service connection for the veteran's 
scarring associated with his right arm, it has been 
asymptomatic without stability, tenderness, or pain on 
palpation; and does not cause limitation of motion or loss of 
function nor exceed 144 square inches in area.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right knee instability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

3.  The criteria for a rating in excess of 20 percent for 
residuals of a right shoulder injury have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 
4.45, 4.59, 4.71a, Codes 5201, 5203. 

4.  The criteria for an initial compensable rating for the 
veteran's right arm scar have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 
4.118, Diagnostic Codes 7802-7805 (2002 & 2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Regarding the claims for entitlement to higher initial 
ratings for right knee instability and for a right arm scar, 
these appeals arise from the initial evaluations provided 
after grants of service connection.  The courts have held 
that were the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The courts' reasoning in Hartman and Dunlap leads to 
the conclusion that further VCAA notice is not required with 
regard to the veteran's claims for higher initial ratings.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Dunlap, 21 Vet. App. at 119; 
Goodwin v. Peake, 22 Vet. App. 128(2008).  In this instance, 
there has been no allegation of prejudice by the veteran or 
his representative.

Regarding the veteran's claims for increased ratings for 
traumatic arthritis of the left knee and for residuals of a 
right shoulder injury, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Recently, the Court held that, in rating cases, VA must 
notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id. 

In a post-rating letter dated in July 2006, the RO informed 
the veteran of the evidence needed to substantiate the claims 
for increased ratings, what medical or other evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  This letter told the veteran that to 
substantiate entitlement to an increased rating the evidence 
must show that the disability had worsened.  The July 2006 
letter also provided examples of the evidence that could be 
used to substantiate the veteran's claims.  This letter also 
provided information on how a rating would be assigned.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the July 2006 letter still told the veteran that he 
could send VA information that pertained to his claims.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.  The July 2006 letter also 
provided notice of the information needed for the assignment 
of disability ratings and effective dates, consistent with 
Dingess/Hartman.  

While the July 2006 letter did not explicitly tell the 
veteran that a rating would be based on the impact of the 
disability on his daily activities or his employment.  Any 
notice error will be presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The veteran demonstrated actual knowledge that evidence of 
the impact of the disability on daily activities and 
employment could substantiate his claim.  In this regard he 
noted the effects of the disabilities on his daily activities 
and employment during his December 2001 and November 2007 VA 
examinations. 

The veteran was informed of the rating criteria pertinent to 
his claims in the September 2002 statement of the case (SOC) 
and the May 2004 supplemental SOC (SSOC).  Moreover, the 
criteria for rating the shoulder and left knee do not require 
specific laboratory or test results.  Hence, the veteran had 
actual notice with regard to the second element of Vazquez-
Flores notice.  

There was a timing deficiency with the July 2006 letter, 
because it was provided after the initial rating.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  After issuance 
of the above notice letter, the veteran was given an 
opportunity to respond.  The timing deficiency with regard to 
this letter was cured by readjudication of the claims in a 
January 2008 SSOC.  Hence, the veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, and the reports of 
February 1998, December 2001, July 2002 and November 2007 VA 
examinations.  Also of record are various written statements 
provided by the veteran and by his representative, on his 
behalf.
 
The RO has obtained all the evidence reported by the veteran 
or suggested by the record.  The veteran has not reported any 
missing VA or private medical records that need to be 
obtained.  The Board is not aware of any such records, nor is 
the Board aware of any additional evidence that could assist 
the veteran in substantiating his claims.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).  The following analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

A.  Right Knee Instability

Factual Background

During a February 1998 VA examination, the veteran reported 
having considerable problems with his knees over the years 
without specific injury.  He underwent arthroscopic surgery 
in 1995, 1996 and 1997 for severe chondromalacia of the 
patella and of the lateral femoral condyle of the right knee.  
The veteran complained that his right knee still popped and 
clicked and that he had constant swelling.  He reported that 
it occasionally gave way when he was going down stairs.  
Examination of the right knee revealed synovial thickening of 
the knee with moderate subpatellar crepitus with motion.  
Range of motion was from 0 to 135 degrees with some pain with 
motion.  The collateral and cruciate ligaments of the knee 
were intact.  Drawer and cartilage signs were negative.  X-
rays revealed moderate loss of the joint space on the medial 
side of the joint and with moderate spurs along the edge of 
the medial joint.  The diagnoses included status following 
severe chondromalacia, right knee, involving patella and 
femoral condyle with moderate traumatic arthritis.

During a December 2001 VA examination, the veteran reported 
an acute injury to his right knee in 1994.  He had 4 
subsequent right knee arthroscopies from 1994 to 1997.  On 
examination, range of motion was from 0 to 135 degrees with 
no joint laxity in any plane; no patellofemoral crepitance or 
effusion was noted.  He was diagnosed with status post 
traumatic anterior cruciate ligament rupture now with 
anterior cruciate ligament insufficient knee and mild 
intraarticular arthrosis of the right knee, including 
patellofemoral compartment as well as medial joint.

In November 2007, the veteran underwent another VA 
examination.  He reported that since his last VA examination, 
he was having increased pain with decreased mobility and 
concentration due to knee pain.  The veteran complained of 
constant moderate pain rated as 5 on a scale of 1 to 10.  He 
denied locking or instability but had swelling.  The veteran 
stated that his knees slowed him down at his job as a Coca-
Cola route sales specialist and limited his driving to less 
than an hour before he had to stretch.  Activities of daily 
living, such as chores, were also affected as he had flare-
ups of pain every day.  He used braces for his knees 
intermittently with good response.  On examination, extension 
was to 0 degrees mid line with pain; flexion was from 0 to 
140 degrees with pain.  Range of motion was not additionally 
limited following repetitive use.  Examination of the knee 
was stable with Lachman's, Drawer's, varus/valgus stressing.  
He had palpable tenderness and moderate Grade 2 crepitus.  
McMurray's was normal.  X-rays of the knee showed moderate 
arthritis.

Analysis

The RO assigned an initial 10 percent rating for right knee 
instability, pursuant to Diagnostic Code 5257.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a maximum 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 
maximum 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  Removal of the semilunar cartilage, if 
symptomatic, warrants a maximum 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259. 

The Board finds that an increased rating is not warranted 
under Diagnostic Code 5257 as the right knee does not more 
nearly approximate moderate instability.  While the veteran 
stated at his December 2001 VA examination that his knee gave 
way, the Board notes that there is no objective medical 
evidence of instability.  In fact, all three VA examiners 
have found that the veteran's right knee was stable upon 
physical examination.  Therefore, the evidence of record 
establishes that the veteran's right knee instability most 
nearly approximates the criteria contemplated by the 
currently assigned 10 percent disability evaluation for 
slight instability.  There have also been no periods when 
worse instability or subluxation has been objectively 
demonstrated; thus, staged ratings for this aspect of the 
knee disability are also not warranted since December 10, 
2001, the effective date of the grant of service connection.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section, to include Diagnostic Codes 5256, 5258, 5259, 5262 
and 5263, that provides a basis upon which to assign a higher 
initial rating than those considered in this decision.  The 
veteran's right knee disability is not shown to include 
ankylosis, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint, symptomatic removal of semilunar cartilage, or 
impairment of the tibia and fibula, or genu recurvatum, thus 
a higher rating under these diagnostic codes is not 
warranted.

The issue of separate ratings for pain with limitation of 
motion due to traumatic arthritis of the right knee is not 
before the Board at this time.



B.  Left Knee

Factual Background

During a February 1998 VA examination, the veteran reported 
having considerable problems with his knees over the years 
without specific injury.  The examiner noted that the veteran 
apparently had a problem with his left knee in high school, 
but he has had only mild to moderate symptoms of popping and 
clicking and no surgery has been performed.  On examination 
of the left knee, no effusion or synovial thickening was 
noted.  There was very mild subpatellar crepitus with motion.  
Range of motion was from 0 to 135 degrees.  The collateral 
ligaments of the knee were intact as were the cruciate 
ligaments.  The veteran was diagnosed with chondromalacia, 
symptomatic, with mild to moderate findings of chondromalacia 
of the left patella.  With his knee problems he was 
permanently restricted to minimal stairs, no ladders and no 
running.

During a December 2001 VA examination, the veteran reported 
pain in the left knee as well as locking, popping and giving 
way.  He was unable to squat.  Examination revealed range of 
motion from 0 to 135 degrees with no joint laxity in any 
plane.  No patellofemoral crepitance or effusion was noted.  
He was diagnosed with minimal signs of intraarticular 
pathology.

In November 2007, the veteran underwent a VA examination.  He 
reported that since his last VA examination, he was having 
increased pain with decreased mobility and concentration due 
to knee pain.  The veteran complained of constant moderate 
pain rated as 5 on a scale of 1 to 10.  He denied locking or 
instability but had swelling.  The veteran stated that his 
knees slowed him down at his job as a Coca-Cola route sales 
specialist and limited his driving to less than an hour 
before he had to stretch.  Activities of daily living, such 
as chores, were also affected as he had flare-ups of pain 
every day.  He used braces for his knees intermittently with 
good response.  On examination, extension was to 0 degrees 
mid line with pain and flexion was from 0 to 140 degrees with 
pain.  Range of motion was not additionally limited following 
repetitive use.  Examination of the knee was stable with 
Lachman's, Drawer's, varus/valgus stressing.  He had palpable 
tenderness and moderate Grade 2 crepitus.  McMurray's was 
normal.  X-rays of the knee showed moderate arthritis.  The 
diagnosis was bilateral degenerative joint disease of the 
knees.

Analysis

The RO has assigned a 10 percent evaluation for traumatic 
arthritis of the left knee, pursuant to Diagnostic Code 5010.

Under Diagnostic Code 5010, arthritis, due to trauma, 
established by X-ray findings, are to be rated as 
degenerative arthritis.  Degenerative or traumatic arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) 
and Diagnostic Code 5010 (traumatic arthritis).

The criteria for rating limitation of flexion and extension 
of the knee are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261, respectively.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Limitation of flexion of a leg (knee) will be rated at 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and a maximum 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) will be rated at 10 
percent when limited to 10 degrees, 20 percent when limited 
to 15 degrees, 30 percent when limited to 20 degrees, 40 
percent when limited to 30 degrees, and a maximum 50 percent 
when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261. 

VA's General Counsel has held that separate ratings can be 
provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004.

In the veteran's case, the record does not document that 
flexion or extension of the left knee are limited to a degree 
that would warrant even a compensable rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  In order to be 
eligible for a 20 percent evaluation under the aforementioned 
diagnostic codes, the veteran's flexion and extension would 
need to be limited to 30 and 15 degrees, respectively.  
Neither has been shown on any VA examination since the 
veteran filed his initial claim for service connection for 
left knee disability in March 1998.  In this regard, VA 
examination reports, dated in February 1998 and December 
2001, indicate that extension of the left knee was to 0 
degrees and flexion was limited to 135 degrees.  The most 
recent VA examination in November 2007 indicated that 
extension of the left knee was to 0 degrees and flexion was 
140 degrees with pain.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 pertaining to additional functional disability due to 
pain, weakness, fatigability, incoordination, and flare-ups 
are also for consideration.  See also DeLuca, 8 Vet. App. at 
206. 

With consideration of pain and flare-ups, the veteran's left 
knee warrants no more than a 10 percent rating under the 
holding in DeLuca as the November 2007 VA examiner reported 
no additional factors limiting function.  The VA examination 
reports show that the veteran's report of discomfort was 
subjective, without any objective limitation.  Under 38 
C.F.R. §§ 4.40, 4.45, 4.59, and Diagnostic Code 5003, the 
functional factors affecting motion must be objectively 
demonstrated.  The record shows that the veteran has always 
had a full range of extension with no objective evidence of 
functional limitation.

VA's General Counsel has also held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97, 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  The Board notes that the veteran contended during 
his December 2001 VA examination, that his knees gave way.  
However, the objective clinical evidence, consisting of the 
VA examination reports, has shown that there is no 
subluxation or instability of the left knee.  The weight of 
the objective evidence is to the effect that the veteran's 
left knee disability does not result in any instability.  In 
the absence of evidence of instability or subluxation, 
separate evaluations for instability and arthritis of the 
left knee are not warranted.  Id.

Because the veteran's left knee disability is not shown to 
include ankylosis, recurrent subluxation or lateral 
instability, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint, symptomatic removal of semilunar cartilage, or 
impairment of the tibia and fibula, or genu recurvatum, 
consideration of an increased rating under the diagnostic 
codes pertaining to these disabilities is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 
5262, 5263 (2007). 

Under these circumstances, the Board must conclude that there 
is no basis for an evaluation greater than 10 percent for the 
veteran's left knee disability or a staged rating. 



C.  Right Shoulder

Factual Background

During a February 1998 VA examination, the veteran reported 
that, when he was lifting weights, he injured his right 
shoulder in 1993.  He eventually underwent a repair of a torn 
pectoralis major tendon insertion on the right humerus in 
1994.  The veteran reported that he continued to have 
"limited movement" of the right shoulder.  He stated that 
he could not lift anything significant over his head nor 
could he sleep on his right shoulder.  On examination, the 
right shoulder had full internal rotation of 90 degrees and 
external rotation without pain.  Right shoulder flexion was 
from 0 to 100 degrees.  Abduction was from 0 to 120 degrees.  
All with pain at the end point.  X-rays revealed no evidence 
of arthritis of the shoulder joint itself.  He was diagnosed 
with status following tear of the pectoralis major muscle at 
insertion on the right shoulder with residual contracture 
that markedly limited any overhead reaching or lifting.

During a December 2001 VA examination, the veteran reported 
an acute injury to his right pectoralis when he had a 
pectoralis rupture while lifting weights which required an 
open repair in 1995.  He stated that he occasionally had pain 
that was sharp over his right pectoralis or shoulder area and 
slept on his right side.  Lifting did not increase pain.  
Overhead activity was painful for him.  The veteran stated 
that he was unable to rotate his arm like he used to for 
activities like throwing or twisting motions.  Examination of 
the right chest revealed a 10-cm oblique scar over the 
lateral pectoralis major, positive palpable defect in the 
anterior portion of the lateral pectoralis.  Pectoralis 
strength on the right side was 4+/5 when compared to the left 
side.  Range of motion of the right shoulder was from 0 to 
165 degrees for forward elevation and abduction, internal 
rotation to the L4 body, and external rotation was to 40 
degrees.  The diagnosis was a right pectoralis major tear 
with reconstruction with weakness of the right chest 
musculature compared to the left.  X-rays of the right 
shoulder revealed very minimal degenerative joint disease at 
the glenohumeral joint.

The veteran underwent a VA examination in November 2007.  He 
complained of increased pain and decreased motion of his 
right shoulder.  The veteran reported  that he had been 
receiving cortisone injections.  He denied constant pain, 
interference with sleep or instability but had pain with 
overhead activity.  The veteran stated that his shoulder 
limited his ability to perform lifting above his shoulder 
height at work.  He indicated that his activities of daily 
living were not affected.  The veteran complained of flare-
ups of pain that were moderate and occurred at least 3 days 
per week, lasting at least an hour.  On examination, flexion 
was from 0 to 164 degrees; abduction was from 0 to 160 
degrees; and internal and external rotation were from 0 to 70 
degrees, all with end-point pain.  The range of motion of the 
right shoulder was not additionally limited following 
repetitive use.  Stability was intact; strength was 5/5.  X-
rays of the shoulder were essentially negative except for the 
evidence of prior surgery.

Analysis

The RO has evaluated the veteran's right shoulder disability 
as 20 percent disabling under Diagnostic Code 5203, for 
impairment of the clavicle or scapula.  Malunion of the 
clavicle or scapula is evaluated as 10 percent disabling for 
either arm.  Nonunion without loose movement is also 
evaluated as 10 percent disabling for either arm.  Nonunion 
with loose movement warrants a maximum 20 percent rating for 
either arm.  Dislocation of the clavicle or scapula also 
warrants a maximum 20 percent rating for either arm.  This 
diagnostic code also provides that the disability may be 
rated on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Code 5203.

Other rating codes for consideration include the rating code 
for limitation of motion of the arm.  Limitation of motion of 
the arm to shoulder level merits a 20 percent evaluation for 
either arm.  Limitation of motion of the arm to midway 
between side and shoulder level is evaluated as 30 percent 
for the major arm and 20 percent for the minor arm.  
Limitation of motion to 25 degrees from the side is evaluated 
as 40 percent for the major arm and 30 percent for the minor 
arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Moderate deformity of the humerus is also evaluated as 20 
percent disabling.  Marked deformity or dislocations with 
frequent episodes of guarding on the major side warrants a 30 
percent rating; and evaluations from 50 to 80 percent are 
provided for fibrous union, nonunion or loss of the head of 
the humerus, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.

The normal range of motion of the shoulder is 180 degrees of 
forward flexion and 180 degrees of abduction, with 90 degrees 
being shoulder level for each movement.  See 38 C.F.R. § 
4.71a, Plate I.  

The Board has considered entitlement to an evaluation greater 
than 20 percent for the veteran's right shoulder disability, 
but this is not supported by the evidence.

The evidence does not indicate that the range of motion of 
the right arm is limited to midway between the side and 
shoulder level.  Although the November 2007 VA examiner noted 
end-point pain, the veteran was able to flex from 0 to 164 
degrees.  This range of motion more closely approximates 
shoulder level (90 degrees) than midway between shoulder 
level and the side (45 degrees); therefore, an evaluation in 
excess of 20 percent under this diagnostic code for 
limitation of motion of the arm cannot be awarded.  38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Diagnostic Code 5201.

There have been no reports of recent shoulder dislocation, as 
would warrant an evaluation greater than 20 percent under 
Diagnostic Codes 5202 and 5203.  In this regard, the examiner 
noted that stability was intact and strength was 5/5.

Neither examination or X-ray results showed fibrous union, 
nonunion or loss of the humeral head.  The most recent 
examiner found no shoulder deformity; therefore an increased 
rating would not be warranted on the basis of marked 
deformity, and the veteran does not otherwise meet the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5202.

A higher evaluation is not warranted on the basis of the 
DeLuca factors as the November 2007 VA examiner reported no 
additional factors limiting function that have not been 
considered in the assigned schedular rating. 

Under these circumstances, the Board must conclude that there 
is no basis for an evaluation greater than 20 percent for the 
veteran's right shoulder disability or a staged rating. 

D.  Right Arm Scar

Factual Background

A February 1998 VA examination report reflected that the 
veteran had a healed anterior incision over the pectoral 
muscle of 4 inches in length.  There was mild deep tenderness 
in the area.  The muscle was functioning.

The veteran underwent a VA scars examination in July 2002.  
On examination, he had a 17.5-cm scar over his anterior 
shoulder and upper arm on the right side.  It was nontender 
to palpitation.  He had no loss of sensation around the scar.  
He did not complain of itching or pain with the scar.  The 
diagnosis was residual scar from surgery to right upper 
extremity.

In November 2007, the veteran again underwent a VA scars 
examination.  The veteran denied any complaints from his scar 
on his right anterior trunk, superior lateral of his 
pectoralis muscle and over the shoulder.  The veteran has no 
right arm scar.  His right trunk scar measured 0.1-cm x 10-
cm.  It was not tender to touch with no adherence or 
underlying tissue.  The texture was normal and the scar was 
stable.  There was no elevation or depression.  It was 
considered superficial without inflammation, edema or keloid 
formation.  The color of the scar was hypopigmented 
throughout its entire dimension without gross distortion, 
induration, inflexibility or limitation of motion caused by 
the scar.  The diagnosis was a surgical scar to the right 
anterior lateral trunk.



Analysis

The schedular criteria by which scars are rated changed 
during the course of this appeal.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002) (effective August 30, 2002) (codified 
at 38 C.F.R. § 4.118 (2007)). 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

The veteran's right arm scar is currently evaluated as 
noncompensable under Diagnostic Code 7805.  38 C.F.R. § 
4.118, Diagnostic Code 7805. 

Diagnostic Code 7805 instructs that scars may be rated on 
limitation of function of the part affected.  This diagnostic 
code is the same in the pre- and post-August 30, 2002 
versions of the Rating Schedule.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002 & 2007).  A higher evaluation 
under this diagnostic code is not warranted because the 
veteran's right arm scar has not resulted in limitation of 
function.

A higher evaluation is available under Diagnostic Code 7804, 
rating superficial scars which are painful on examination.  
However, on VA examinations conducted during the pendency of 
this appeal, the veteran's scarring has been noted as being 
well-healed without any objective evidence of pain on 
examination.  The veteran has complained of painful scar.  In 
the absence of evidence of a scar which is painful on 
examination, entitlement to an initial, compensable rating 
must be denied under this diagnostic code.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002 & 2007).

A compensable evaluation for scars is available under the 
revised version of Diagnostic Code 7802, which provides for a 
maximum 10 percent rating for scars other than the head, 
face, or neck that are superficial and do not cause limited 
motion if the area or areas of the scars exceeds 144 square 
inches (929 square cm).  The veteran's arm scarring, as 
measured at the November 2007 VA examination, did not exceed 
144 square inches.  Thus, the criteria for a separate 
compensable evaluation under this diagnostic code have not 
been met.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

A compensable evaluation is available under the version of 
Diagnostic Code 7803 in effect prior to August 30, 2002, 
which provides for a maximum 10 percent rating for 
superficial scars which are poorly nourished with repeated 
ulceration.  However, during the July 2002 VA examination, 
the veteran did not complain of itching or pain with the 
scar.  He had no loss of sensation around the scar, on 
examination. The November 2007 VA examiner specifically 
indicated that there was no inflammation, edema or keloid 
formation.  There was no elevation, gross distortion, 
induration, inflexibility or depression of the scar.  
Therefore a compensable evaluation under this diagnostic code 
is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2002).

The revised version of Diagnostic Code 7803 allows a maximum 
10 percent evaluation for unstable superficial scars, meaning 
there is frequent loss of covering of skin over the scar.  
However, the VA examiner noted that the texture of the skin 
was smooth and the scars were stable, and superficial, thus, 
a compensable evaluation under this diagnostic code is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007). 

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as addressed 
by the Court in Fenderson would be in order.  The Board finds 
that the noncompensable evaluation appropriately reflects the 
highest level of disability caused by the right arm scar 
since December 10, 2001, the effective date of the grant of 
service connection.

E.  All Disabilities

Marked interference with employment, beyond that contemplated 
by the schedular ratings, has not been shown or claimed for 
any of the disabilities at issue on appeal.  Marked 
interference with employment as a result of the veteran's 
shoulder has not been shown.  While the veteran noted that 
there were effects on his work performance as his shoulder 
and bilateral knee limitations slowed him down, the assigned 
ratings for each of the veteran's disabilities, which 
consists of limitation of motion and associated functional 
impairment, includes consideration of his limitations.  
Further, the record does not reflect recent hospitalization 
for any of his disabilities.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against each of the 
claims, the reasonable doubt doctrine does not apply, and the 
claims are denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990). 




ORDER

An initial rating in excess of 10 percent for right knee 
instability is denied.

A rating in excess of 10 percent for traumatic arthritis of 
the left knee is denied.

A rating in excess of 20 percent for residuals of a right 
shoulder injury is denied.

An initial, compensable rating for a right arm scar is 
denied.



____________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


